Case 2:20-cv-10831-TGB-EAS ECF No. 30 filed 04/23/20       PageID.448   Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ERIC ESSHAKI, as candidate for United States     No. 2:20-cv-10831
Congress and in his individual capacity,         HON. TERRENCE G. BERG
                                                 MAG. ELIZABETH A. STAFFORD
       Plaintiff,
and

MATT SAVICH and DEANA BEARD,

       Intervenors-Plaintiffs,
v

GRETCHEN WHITMER, Governor of
Michigan, JOCELYN BENSON, Secretary of
state of Michigan, and JONATHAN BRATER,
Director of the Michigan Bureau of Elections,
in their official capacities,

       Defendants.

______________________________________/
Gregory J. Rohl (P39185)
Attorney for Plaintiff
41850 W. Eleven Mile Road,
Suite 110
Novi, Michigan 48375
248.380.9404

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
 Assistant Attorneys General
Attorneys for Defendants
PO Box 30736 Lansing, Michigan 48909
517.335.7659

Michael S. Cafferty (P36613)
Case 2:20-cv-10831-TGB-EAS ECF No. 30 filed 04/23/20                  PageID.449        Page 2 of 2



Attorney for Intervenor-Plaintiff Savich
333 West Fort Street,
Suite 1400
Detroit, Michigan 48226
313.964.3070

Deana Beard, In Pro Per Intervenor-Plaintiff
2885 South Trenton Drive
Trenton, Michigan 48183
734.502.7411
________________________________________________

                              APPEARANCE OF CO-COUNSEL

          Please enter the appearance of co-counsel of ERIC ESSHAKI for and on behalf of

himself in the above-captioned matter.




                                                              Respectfully submitted,

                                                              /s/ Eric Esshaki

                                                              Eric Esshaki (P83393)

April 23, 2020

                                  CERTIFICATE OF SERVICE

I hereby certify that on April 23, 2020, I electronically filed the above document(s) with the

Clerk of the Court using the ECF System, which will provide electronic copies to counsel of

record.

                                           /s/ Eric Esshaki

                                            Eric Esshaki
